Citation Nr: 1520413	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  05-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder, to include as due to a qualifying chronic disability manifested by headaches.

2.  Entitlement to service connection for a gastrointestinal disorder, to include as due to a qualifying chronic disability manifested by gastrointestinal symptoms.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1977 to November 1977, October 1981 to December 1981, and November 1990 to July 1991.  The Veteran's last period of service included a tour in Southwest Asia.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

In March 2011, the Board remanded the issue of entitlement to service connection for a gastrointestinal disability.  After completing that development, in August 2012, the Board denied entitlement to service connection for a chronic headache disorder, to include due to an undiagnosed illness manifested by headaches, and for a gastrointestinal disorder, to include due to an undiagnosed illness manifested by gastrointestinal symptomatology, gastroesophageal reflux disease, and colon cancer.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 memorandum decision, the Court set aside and remanded the matter to the Board for further consideration consistent with the memorandum decision.  In July 2014, the Board remanded this matter to the RO for further development.  

As noted in the July 2014 Board Remand, the issue of entitlement to service connection for diabetes has been raised by the record.  Additionally, it is argued that the August 2012 rating decision assigning an effective date of July 1, 2003 for service connection fibromyalgia, with symptoms of joint and muscle pain, and sleep disturbance was clearly and unmistakably erroneous.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the Agency of Original Jurisdiction (AOJ) for appropriate consideration.

The appeal is REMANDED to the AOJ.


REMAND

In the July 2014 decision, after reviewing the evidence of record and in light of the finding of the Court in the November 2013 memorandum decision, the Board remanded the issues on appeal for new VA examinations and opinions.  The Board also remanded the appeals to obtain any outstanding treatment records pertaining to the claimed conditions.

While the AOJ associated the Veteran's most recent VA treatment records with the electronic file, the Board finds that the October 2014 VA examination remains inadequate for VA compensation purposes.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Specifically, the October 2014 VA examiner did not adequately address the detailed questions as outlined in the July 2014 Board Remand, particularly with respect to whether the Veteran's headaches and gastrointestinal symptoms are part of a "medically unexplained chronic multisymptom illness."  Instead, the VA examiner stated that a review of available records does not show evidence of a chronic gastric disorder; therefore, an opinion is not indicated.  Regardless, the VA examiner noted that the Veteran has a history of gastrointestinal reflux disease (GERD) and colon cancer (in remission).  The VA examiner opined that the Veteran's GERD and colon cancer were not incurred in or caused by service, and there is no evidence that GERD and colon cancer were caused or aggravated by environmental exposures during deployment in South West Asia.  As to the claimed headaches, the VA examiner indicated that there was no evidence of a chronic headache disorder and, therefore, an opinion was not indicated or proffered.

As the October 2014 VA examination report did not comply with the specific questions requested by the Board in the July 2014 Remand, another remand is necessary to adequately address the nature and etiology of the claimed disorders.  Also, in this regard, the Board has broadened the claims to include the theory of presumptive service connection as due to a qualifying chronic disability (see 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317).  A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illnesses that is defined by a cluster of signs or symptoms.  When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination (with a medical professional other than the physician assistant who provided the October 2014 VA examination and medical opinion) to assist in determining the nature and etiology of her complaints of headaches and gastrointestinal problems.  A physician is preferred but not required.  The examination should conform to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010).  The purpose of the examination is to obtain information as to the nature and etiology of claimed symptoms.  The relevant documents in the electronic file should be made available to the VA examiner.  All necessary tests should be accomplished.

After the review of the electronic file, an interview with the Veteran, a physical examination, and any further development as deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms of headaches and gastrointestinal problems (to the extent possible), then offer the following opinions:

a) For each diagnosis identified, is it at least as likely as not that the disorder manifested in service or is otherwise related to his military service?

b) Notwithstanding any diagnosis identified, is the headaches and gastrointestinal disorder a "medically unexplained chronic multisymptom illness?"  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. Then, review the electronic file and ensure that all the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the VA examiner.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of the VA medical opinions.  If the requested reports do not include adequate responses to the specific opinions requested, the reports must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2014).

3. After completion of the above and any additional development deemed necessary, readjudicate the claims for service connection for a chronic headache disorder and a gastrointestinal disorder in light of all the evidence of record.  If the determinations remain adverse to the Veteran, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




